                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 1 of 30



                                                                                   1   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                       MITCHELL J. LANGBERG, SBN 171912
                                                                                   2   mlangberg@bhfs.com
                                                                                       2049 Century Park East, Suite 3550
                                                                                   3   Los Angeles, California 90067-3007
                                                                                       Telephone: 310.500.4600
                                                                                   4   Facsimile: 310.500.4602
                                                                                   5   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                       Matthew J. McKissick (Pro Hac Vice Pending)
                                                                                   6   mmckissick@bhfs.com
                                                                                       100 North City Parkway, Suite 1600
                                                                                   7   Las Vegas, Nevada 89106
                                                                                       Telephone: 702.464.7054
                                                                                   8   Facsimile: 702.382.8135
                                                                                   9   Attorneys for Defendants
                                                                                       ROBINHOOD MARKETS, INC. and
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   ROBINHOOD FINANCIAL, LLC
                                                                                  11
                                            2049 Cent ury Park East, Suite 3550




                                                                                                             UNITED STATES DISTRICT COURT
                                               Los Angel es, CA 90 067-3007




                                                                                  12
                                                    Attorney s at Law




                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                                                  13
                                                                                                                    SAN FRANCISCO DIVISION
                                                                                  14

                                                                                  15   O'SHEA JACKSON, SR. (p/k/a "ICE                Case No. 3:21-cv-02304-LB
                                                                                       CUBE"), an individual,
                                                                                  16                                                  NOTICE OF MOTION AND
                                                                                                       Plaintiff,                     MOTION TO DISMISS
                                                                                  17                                                  PURSUANT TO FRCP 12(b)
                                                                                             v.
                                                                                  18                                                  Date     June 3, 2021
                                                                                       ROBINHOOD MARKETS, INC., a                     Time:    9:30 a.m.
                                                                                  19   Delaware corporation; ROBINHOOD                Dept:    Courtroom B, 15th Floor
                                                                                       FINANCIAL LLC, a Delaware limited
                                                                                  20   liability company,                             Magistrate Judge:
                                                                                                                                             Honorable Laurel Beeler
                                                                                  21                   Defendants.
                                                                                  22

                                                                                  23         PLEASE TAKE NOTICE that, on June 3, 2021, at 9:30 a.m., or as soon
                                                                                  24   thereafter as counsel may be heard in Courtroom B, 15th Floor of the above-entitled
                                                                                  25   court, Defendants Robinhood Markets, Inc. and Robinhood Financial LLC
                                                                                  26   (collectively, “Defendants”), by and through their attorneys and pursuant to Federal
                                                                                  27   Rule of Civil Procedure 12(b)(1) and (b)(6) will and do hereby move the Court to
                                                                                  28   dismiss with prejudice Plaintiff O’Shea Jackson’s (“Plaintiff”) Complaint in its
                                                                                                                                -1-                  CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                          Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 2 of 30



                                                                                   1   entirety.
                                                                                   2         Defendants move to dismiss on the grounds that Plaintiff lacks standing under
                                                                                   3   federal and state law and that the Complaint fails to state a claim for which relief can
                                                                                   4   be granted. Specifically, Defendants’ noncommercial conduct does not satisfy the
                                                                                   5   commercial use requirement for each of Plaintiff’s claims, Plaintiff’s claims are
                                                                                   6   barred by the First Amendment, Plaintiff’s claims are preempted by or conflict with
                                                                                   7   federal copyright law, Defendants are immune under § 230 of the Communications
                                                                                   8   Decency Act, Plaintiff has no rights in the materials that form the basis of his claims,
                                                                                   9   and Plaintiff otherwise has not plead tenable claims.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10         This motion is based upon this Notice, the following memorandum of points
                                                                                  11   and authorities, the concurrently filed Request for Judicial Notice, the pleadings and
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   records contained herein, on such other argument and evidence as may be presented
                                                    Attorney s at Law




                                                                                  13   at the hearing, and all matters of which this Court may take judicial notice.
                                                                                  14   Dated: April 22, 2021                        BROWNSTEIN HYATT FARBER
                                                                                                                                    SCHRECK, LLP
                                                                                  15

                                                                                  16
                                                                                                                                    By: /s/ Mitchell J. Langberg
                                                                                  17                                                   MITCHELL J. LANGBERG
                                                                                                                                       Attorneys for Defendants
                                                                                  18                                                   ROBINHOOD MARKETS, INC.
                                                                                                                                       AND ROBINHOOD FINANCIAL,
                                                                                  19                                                   LLC
                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                                                                 -2-                   CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                          Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 3 of 30



                                                                                   1                                          TABLE OF CONTENTS
                                                                                   2                                                                                                                  Page
                                                                                   3   I.     INTRODUCTION ........................................................................................... 1
                                                                                   4   II.    STATEMENT OF FACTS.............................................................................. 2
                                                                                       III.   ARGUMENT .................................................................................................. 4
                                                                                   5
                                                                                              A.  Plaintiff's Claims Should Be Dismissed Pursuant to FRCP
                                                                                   6              12(b)(1) Because He Lacks Standing Under Article III And
                                                                                                  State Law............................................................................................... 4
                                                                                   7          B.  Plaintiff's Claims Should Be Dismissed Pursuant To FRCP
                                                                                                  12(b)(6) Because He Fails To Allege Facts Sufficient To State A
                                                                                   8              Claim ..................................................................................................... 7
                                                                                   9              1.     Plaintiff cannot state a claim because the Article does not
                                                                                                         satisfy the commercial use requirement for each of his
                                                                                                         claims .......................................................................................... 8
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10
                                                                                                  2.     Plaintiff's claims all fail because they are barred, as a
                                                                                  11                     matter of law, by the First Amendment .................................... 10
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12              3.     Plaintiff's Lanham Act claim fails under the Rogers
                                                                                                         Defense based on Defendants' creative use of the
                                                    Attorney s at Law




                                                                                  13                     materials .................................................................................... 11
                                                                                                  4.     Plaintiff's state law claims are preempted by federal
                                                                                  14                     copyright law ............................................................................ 13
                                                                                  15              5.     Because only the copyright owners of the film have rights
                                                                                                         in the image, Plaintiff's Lanham Act Claim fails ..................... 15
                                                                                  16              6.     Section 230 of the Communications Decency Act
                                                                                                         provides an absolute immunity for all of Plaintiff's state
                                                                                  17                     law claims ................................................................................. 17
                                                                                  18              7.     Plaintiff cannot base any of his claims on the phrase
                                                                                                         “Check Yo Self, Before You Wreck Yo Self” ......................... 19
                                                                                  19                     a.       The phrase "Check Yo Self, Before You Wreck Yo
                                                                                                                  Self" does not identify Plaintiff ...................................... 19
                                                                                  20
                                                                                                         b.       Plaintiff’s use of the Phrase in the Article amounts
                                                                                  21                              to a non-actionable parody ............................................. 21
                                                                                       IV.    CONCLUSION ............................................................................................. 23
                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                                                                                -i-         CASE NO. 3:21-cv-02304-LB
                                                                                                                      NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                           Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 4 of 30



                                                                                   1
                                                                                                                               TABLE OF AUTHORITIES
                                                                                   2

                                                                                   3                                                                                                                      Page(s)

                                                                                   4   Federal Cases
                                                                                   5   Allen v. National Video, Inc.
                                                                                   6      610 F.Supp. 612 (S.D.N.Y. 1985) ........................................................................ 9

                                                                                   7   ASARCO, LLC v. Union Pac. R. Co.,
                                                                                         765 F.3d 999 (9th Cir. 2014) ................................................................................ 8
                                                                                   8

                                                                                   9   Ashcroft v. Iqbal,
                                                                                          556 U.S. 662 (2009) ......................................................................................... 7, 8
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10
                                                                                       Bayer Co. v. United Drug Co.,
                                                                                  11
                                            2049 Cent ury Park East, Suite 3550




                                                                                         272 F. 505 (D.N.Y. 1921)................................................................................... 21
                                               Los Angel es, CA 90 067-3007




                                                                                  12
                                                    Attorney s at Law




                                                                                       Bolger v. Youngs Drug Prods. Co.,
                                                                                  13      463 U.S. 60 (1983) ............................................................................................... 9
                                                                                  14
                                                                                       Brown v. Elec. Arts, Inc.,
                                                                                  15      724 F.3d 1235 (9th Cir. 2013) ...................................................................... 11, 12
                                                                                  16   Cairns v. Franklin Mint Co.,
                                                                                  17     292 F.3d 1139 (9th Cir. 2002) .............................................................................. 8
                                                                                  18   California Federal S. & L. Assn. v. Guerra,
                                                                                  19
                                                                                         479 U.S. 272 (1987) ........................................................................................... 13

                                                                                  20   Callahan v. Ancestry.com, Inc.,
                                                                                         Case No. 20-cv-08437-LB, 2021 WL 783524 (N.D. Cal. Mar. 3,
                                                                                  21     2021) ................................................................................................................... 18
                                                                                  22
                                                                                       Carafano v. Metrosplash.com, Inc.,
                                                                                  23     339 F.3d 1119 (9th Cir. 2003) ...................................................................... 17, 18
                                                                                  24   Chandler v. State Farm Mut. Auto. Ins. Co.,
                                                                                  25     598 F3d 1115 (9th Cir. 2010) ............................................................................... 4
                                                                                  26   Chaquico v. Friedberg,
                                                                                  27     271 F.Supp.3d 942 (N.D. Cal. Aug. 11, 2017)............................................... 5, 12

                                                                                  28

                                                                                                                                                    -ii-                            CASE NO. 3:21-cv-02304-LB
                                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                           Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 5 of 30



                                                                                   1   Dastar Corp. v. Twentieth Century Fox Film Corp.,
                                                                                   2     539 U.S. 23 (2003) ............................................................................................. 16

                                                                                   3   Downing v. Abercrombie & Fitch,
                                                                                         265 F.3d 994 (9th Cir. 2001) .............................................................................. 10
                                                                                   4

                                                                                   5   Dr. Seuss Enters., L.P. v. Penguin Books USA, Inc.,
                                                                                          109 F.3d 1394 (9th Cir. 1997) ............................................................................ 22
                                                                                   6
                                                                                       E.S.S. Ennm’t 2000, Inc. v. Rock Star Videos, Inc.,
                                                                                   7
                                                                                          547 F.3d 1095 (9th Cir. 2008) ............................................................................ 12
                                                                                   8
                                                                                       Ebeid v. Facebook, Inc.,
                                                                                   9     2019 WL 2059662 (N.D. Cal. May 9, 2019) ..................................................... 17
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10
                                                                                       Edgar v. MITE Corp.
                                                                                  11     457 U.S. 624 (1982) ........................................................................................... 13
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   Fifty-Six Hope Road Music, Ltd. v. A.V.E.L.A., Inc.,
                                                    Attorney s at Law




                                                                                  13      778 F.3d 1059 (9th Cir. 2015) ............................................................................ 19
                                                                                  14   In re Google, Inc. Privacy Policy Litig.,
                                                                                          No. C-12-01382-PSG, 2013 WL 6248499 (N.D. Cal. Dec. 3, 2013) .................. 6
                                                                                  15

                                                                                  16   Hebrew University of Jerusalem v. General Motors LLC,
                                                                                         878 F.Supp. 2d 1021 (C.D. Cal 2012), vacated, 2015 WL 9653154
                                                                                  17     (C.D. Cal. 2015) ................................................................................................... 9
                                                                                  18
                                                                                       Kokkonen v. Guardian Life Ins. Co. of America,
                                                                                  19     511 US 375 (1994) ............................................................................................... 4
                                                                                  20   Lee v. Am. Nat. Ins. Co.,
                                                                                  21      260 F.3d 997 (9th Cir. 2001) ................................................................................ 5
                                                                                  22   Lexmark Intern., Inc. v. Static Control Components, Inc.,
                                                                                  23
                                                                                          572 U.S. 118, 134 S.Ct. 1377 (2014) ................................................................... 5

                                                                                  24   Louis Vuitton Malletier S.A. v. Haute Diggity Dog, LLC¸507
                                                                                         F.3d 252, 267 (4th Cir. 2007) ............................................................................. 21
                                                                                  25

                                                                                  26   Louis Vuitton Malletier, S.A. v. My Other Bag, Inc.,
                                                                                         156 F. Supp. 3d 425, 117 U.S.P.Q.2d 1537 (S.D.N.Y. 2016),
                                                                                  27     judgment aff'd, 2017 Copr. L. Dec. P 31026, 2016 WL 7436489 (2d
                                                                                  28     Cir. 2016) ............................................................................................................ 22

                                                                                                                                                  - iii -                         CASE NO. 3:21-cv-02304-LB
                                                                                                                         NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                           Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 6 of 30



                                                                                   1   Mattel v. MCA Records,
                                                                                   2     296 F.3d 894 (9th Cir. 2002) .............................................................................. 12

                                                                                   3   Mattel, Inc. v. Walking Mountain Prods.
                                                                                         353 F.3d 792 (9th Cir. 2003) .............................................................................. 22
                                                                                   4

                                                                                   5   Rogers v. Grimaldi,
                                                                                         875 F.2d 994 (9th Cir. 1989) ........................................................................ 11, 12
                                                                                   6
                                                                                       Spokeo, Inc. v. Robins,
                                                                                   7
                                                                                          136 S. Ct. 1540 (2016) ..................................................................................... 4, 5
                                                                                   8
                                                                                       Sprewell v. Golden State Warriors,
                                                                                   9      266 F.3d 979 (9th Cir.) ......................................................................................... 7
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10
                                                                                       Tin Pan Appel v. Miller Brewing Co.,
                                                                                  11      737 F.Supp. 826 (S.D.N.Y. 1990) ........................................................................ 9
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   Warren v. Fox Family Worldwide, Inc.,
                                                    Attorney s at Law




                                                                                  13     328 F.3d 1136 (9th Cir. 2003) .............................................................................. 4
                                                                                  14   Wendt v. Host Intl'l, Inc.,
                                                                                         125 F.3d 806 (9th Cir. 1997) ................................................................................ 9
                                                                                  15

                                                                                  16   White v. Samsung Electronics America, Inc.,
                                                                                         971 F.2d 1385 (9th Cir. 1992) .......................................................................... 6, 9
                                                                                  17

                                                                                  18
                                                                                       Yeager v. Cingular Wireless LLC,
                                                                                          673 F.Supp.2d 1089 (E.D. Cal. Dec. 7, 2009) ................................................... 10
                                                                                  19
                                                                                       California Cases
                                                                                  20

                                                                                  21
                                                                                       Fleet v. CBS, Inc.,
                                                                                          50 Cal.App.4th 1911 (1996) ......................................................................... 14, 15
                                                                                  22
                                                                                       Federal Statutes
                                                                                  23

                                                                                  24
                                                                                       15 U.S.C.
                                                                                          § 1064(3)............................................................................................................. 21
                                                                                  25      § 1125(a) ............................................................................................................. 16
                                                                                  26
                                                                                       17 U.S.C.
                                                                                  27      § 301(a) ............................................................................................................... 14
                                                                                  28

                                                                                                                                                   - iv -                           CASE NO. 3:21-cv-02304-LB
                                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                           Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 7 of 30



                                                                                   1   47 U.S.C.
                                                                                   2      § 230(c)(1) .......................................................................................................... 17
                                                                                          § 230(e)(3) .......................................................................................................... 17
                                                                                   3
                                                                                       Federal Rules of Civil Procedure
                                                                                   4
                                                                                          § 12(b)................................................................................................................. 23
                                                                                   5      § 12(b)(1) ...................................................................................................... 1, 4, 7
                                                                                          § 12(b)(6) ...................................................................................................... 1, 7, 8
                                                                                   6

                                                                                   7   California Statutes
                                                                                   8   California Business & Professions Code
                                                                                          § 17200 ............................................................................................... 8, 14, 15, 18
                                                                                   9
                                                                                          § 17204 ................................................................................................................. 6
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10
                                                                                       California Civil Code
                                                                                  11      § 3344 ..................................................................................................... 14, 15, 18
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12      § 3344(a) ........................................................................................................... 6, 8
                                                    Attorney s at Law




                                                                                  13   California Code of Civil Procedure
                                                                                          § 425.16 ................................................................................................................ 1
                                                                                  14

                                                                                  15   Other Authorities
                                                                                  16   J. McCarthy, Trademark and Unfair Competition § 28:15 (5th ed.
                                                                                  17
                                                                                          2021) ................................................................................................................... 19

                                                                                  18   J. McCarthy, Trademarks and Unfair Competition § 31:153 (5th ed.
                                                                                          2021) ................................................................................................................... 21
                                                                                  19
                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                                                                                    -v-                              CASE NO. 3:21-cv-02304-LB
                                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 8 of 30



                                                                                   1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                   2   I.      INTRODUCTION
                                                                                   3           This Motion to Dismiss is filed concurrently with Defendants' Special Motion
                                                                                   4   to Strike under California's anti-SLAPP statute (the anti-SLAPP Motion"). Together,
                                                                                   5   these motions request that the Court dismiss Plaintiff's legally untenable claims. The
                                                                                   6   anti-SLAPP Motion shows that the claims Plaintiff asserts under state law have no
                                                                                   7   legal merit because they seek to impose liability on Defendants arising out of the
                                                                                   8   exercise of their First Amendment rights on matters of public interest. They should
                                                                                   9   be stricken pursuant to California Code of Civil Procedure section 425.16.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10           Those state law claims, and Plaintiff's sole federal claim, are also subject to
                                                                                  11   dismissal pursuant to Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6). Plaintiff
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   lacks standing to bring any of the claims and, in any event, considering only the facts
                                                    Attorney s at Law




                                                                                  13   he alleges and those that are judicially noticeable, all of his claims fail as a matter of
                                                                                  14   law.
                                                                                  15           Plaintiff's lawsuit is based entirely on a news article published on the Internet
                                                                                  16   that was freely accessible to the public and reported on current news regarding the
                                                                                  17   stock market—specifically, a potential market "correction" in the tech sector. The
                                                                                  18   article also provided readers commentary and educational content that related to that
                                                                                  19   news, including analysis about why market corrections are consider a normal event
                                                                                  20   to "correct" overpriced stocks.
                                                                                  21           The news article, entitled "Why are tech stocks falling?" had the temerity to
                                                                                  22   make light of the serious and somewhat dry financial news and commentary by
                                                                                  23   introducing the content with a still frame from the movie "Are We Done Yet?" along
                                                                                  24   with the caption, "Correct yourself, before you wreck yourself."
                                                                                  25           As Plaintiff would have it, because his movie character was depicted in the
                                                                                  26   still frame and because he claims to be known for the ubiquitous and oft-parodied
                                                                                  27   phrase "check yo self before you wreck yo self," Defendants are liable for
                                                                                  28   misappropriating his name and likeness and engaging in unfair competition (under
                                                                                                                                  -1-                    CASE NO. 3:21-cv-02304-LB
                                                                                                                NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                             Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 9 of 30



                                                                                   1   California law) and for violating the Lanham Act (under federal law).
                                                                                   2            Taking as true the well-pleaded facts (but not the improper conclusions) in his
                                                                                   3   complaint, along with matters that are subject to judicial notice, all of Plaintiff's
                                                                                   4   claims are legally untenable. Beside the fact that he lacks standing to assert his claims
                                                                                   5   because he has not properly alleged he suffered any cognizable damages, the facts
                                                                                   6   this Court properly considers either do not support his claims or reveal absolute legal
                                                                                   7   defenses, including that the claims are barred by Section 230 of the Communications
                                                                                   8   Decency Act and by copyright preemption. They are also barred based on the First
                                                                                   9   Amendment.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10            As a result, in addition to striking Plaintiff's state law claims, this Court should
                                                                                  11   strike all of his claims.
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   II.      STATEMENT OF FACTS
                                                    Attorney s at Law




                                                                                  13            Separating Plaintiff's ostensible indignation about Robinhood from his
                                                                                  14   substantive allegations, Plaintiff's claims are based on a single event—the publication
                                                                                  15   of a Snacks newsletter entitled "Why are tech stock falling?" on March 8, 2021 (the
                                                                                  16   "Article").1 Plaintiff characterizes this news and commentary piece in conclusory
                                                                                  17   fashion as an "advertisement . . . for Robinhood's financial services and products[.]"2
                                                                                  18   Yet, on its face, the Article (which is attached to the complaint) is far from an
                                                                                  19   advertisement.3 It is quite obviously a report on topical financial news regarding a
                                                                                  20   correction in the price of "tech stocks," complimented by some associated
                                                                                  21   commentary.4
                                                                                  22
                                                                                       1
                                                                                         Compl., ¶ 26 – ECF No. 1. Citations refer to material in the Electronic Case File
                                                                                  23   (“ECF”), where appropriate, pinpoint citations are to the ECF-generated page numbers at
                                                                                       the top of documents.
                                                                                       2
                                                                                  24     Id.
                                                                                       3
                                                                                         Compl. Ex. 1 – ECF No. 1-1, 1-8.
                                                                                       4
                                                                                  25     The Article explains that a drop of 10% or more from a stock's (or index's or market's)
                                                                                       most recent high is a correction and a drop of 20% turns a correction into a "bear market."
                                                                                  26   The Article reports that, just days before, the Nasdaq had momentarily been down 12%
                                                                                       since its recent high. The Article informs readers that just five high-profile tech stocks
                                                                                  27   make up 21% of the S&P 500's value. It then goes on to comment that many investors
                                                                                       believe the tech sector is overvalued, leading to the Article's overall educational takeaway:
                                                                                  28   corrections are normal but necessary to correct the price of overvalued stock, "like a small
                                                                                       dip in the hill toward reaching investing goals."
                                                                                                                                    -2-                    CASE NO. 3:21-cv-02304-LB
                                                                                                                   NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 10 of 30



                                                                                   1         To introduce the topic in a light and humorous way, the Article leads with a
                                                                                   2   photograph and the tagline, "correct yourself, before you wreck yourself."5 Plaintiff
                                                                                   3   alleges the photograph depicts his "image and likeness."6 He conveniently leaves out
                                                                                   4   that the photograph is actually a still shot which depicts his character from the movie,
                                                                                   5   "Are We Done Yet?"7—a copyrighted work he does not own.8 Plaintiff also claims
                                                                                   6   the tagline is a misquote of "the most well-known lyric" from one of his songs.9
                                                                                   7         Though the Article does not even mention his stage name, Plaintiff felt
                                                                                   8   compelled to allege that "Ice Cube" is a federally registered trademark, bearing the
                                                                                   9   Registration Number 3717252.10 That registration is a word mark for "Ice Cube" for
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   musical sound recordings, musical video recordings, clothing and entertainment,
                                                                                  11   namely, acting services and live musical performances.11 The referenced trademark
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   never appears in the Article, nor has Plaintiff claimed to own a registered trademark
                                                    Attorney s at Law




                                                                                  13   for any song lyric.
                                                                                  14         Anyone could be forgiven for being confused as to why Plaintiff's complaint
                                                                                  15   includes allegations regarding his trademark because he does not allege a trademark
                                                                                  16   infringement. Nor does he allege a copyright infringement. Instead, Plaintiff merely
                                                                                  17   claims that the Article—a news report and related commentary—"creates the false
                                                                                  18   impression that [Plaintiff] supports and endorses Robinhood's products and
                                                                                  19   services."12
                                                                                  20         By using an image from a movie in which Plaintiff was cast and comically
                                                                                  21   parodying a ubiquitous phrase, Plaintiff claims that "Defendants' conduct will
                                                                                  22   damage [Plaintiff's] ability to enjoy, maintain, and exploit his hard-won recognition
                                                                                  23   – and indeed, threatens to disrupt his contractual relationships with current and
                                                                                  24
                                                                                       5
                                                                                  25     Compl. Ex. 1 – ECF No. 1-1, 1-8.
                                                                                       6
                                                                                         Compl., ¶ 26 – ECF No. 1.
                                                                                       7
                                                                                  26     Fact No. 1, Request for Judicial Notice.
                                                                                       8
                                                                                         Fact Nos. 2 & 3, Request for Judicial Notice.
                                                                                       9
                                                                                  27     Compl, ¶ 27 – ECF No. 1.
                                                                                       10
                                                                                          Compl, ¶ 24 – ECF No. 1.
                                                                                       11
                                                                                  28      Fact No. 4, Request for Judicial Notice.
                                                                                       12
                                                                                         Compl, ¶ 27 – ECF No. 1.
                                                                                                                                  -3-                  CASE NO. 3:21-cv-02304-LB
                                                                                                                NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 11 of 30



                                                                                   1   pending third-part endorsements."13
                                                                                   2            Remarkably, Plaintiff does not identify a single lost sale or other particular
                                                                                   3   damage resulting from Defendants' alleged misconduct, despite the fact that he is
                                                                                   4   required to do so to establish standing under both federal and state law.
                                                                                   5   III.     ARGUMENT
                                                                                   6            A.    Plaintiff's Claims Should Be Dismissed Pursuant to FRCP 12(b)(1)
                                                                                                      Because He Lacks Standing Under Article III And State Law
                                                                                   7

                                                                                   8            Plaintiff lacks standing under Article III and state law. Article III standing
                                                                                   9   requirements limit this Court’s subject matter jurisdiction. Therefore, they are
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   properly challenged by a Rule 12(b)(1) motion to dismiss. Chandler v. State Farm
                                                                                  11   Mut. Auto. Ins. Co., 598 F3d 1115, 1122 (9th Cir. 2010). Plaintiff bears the burden
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   of establishing such jurisdiction. Kokkonen v. Guardian Life Ins. Co. of America,
                                                    Attorney s at Law




                                                                                  13   511 US 375, 376-378 (1994).
                                                                                  14            Where, as here, the challenge to standing is a "facial" attack, the court accepts
                                                                                  15   the well-pleaded facts as true and dismisses only if those facts are insufficient to
                                                                                  16   invoke jurisdiction. Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139
                                                                                  17   (9th Cir. 2003).
                                                                                  18            Here, Plaintiff has not adequately alleged a cognizable injury, nor could he
                                                                                  19   plausibly do so. As a result, he does not have standing to assert his claims. To invoke
                                                                                  20   the powers of the Court, Plaintiff must show that he: (1) suffered an injury (2) that is
                                                                                  21   fairly traceable to Defendants’ conduct, and (3) that is likely to be redressed by a
                                                                                  22   favorable judicial decision. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)
                                                                                  23   (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). At the
                                                                                  24   pleading stage, Plaintiff is required to “clearly allege facts” demonstrating each
                                                                                  25   element. Id. (citation omitted). Satisfaction of this three-part Article III standing test
                                                                                  26   ensures that federal courts do not exceed their constitutional authority. Id. A plaintiff
                                                                                  27   also must satisfy the requisite injury requirement to establish standing under Article
                                                                                  28
                                                                                       13
                                                                                            Compl, ¶ 39 – ECF No. 1.
                                                                                                                                   -4-                   CASE NO. 3:21-cv-02304-LB
                                                                                                                 NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 12 of 30



                                                                                   1   III for its state law claims. Lee v. Am. Nat. Ins. Co., 260 F.3d 997, 1002 (9th Cir.
                                                                                   2   2001).
                                                                                   3         Injury-in-fact is the “ ‘first and foremost’ of standing’s three elements.” Id.
                                                                                   4   (quoting Steel Co. v. Citizens for Better Environment, 523 U.S. 83, 103 (1998). As
                                                                                   5   a constitutional requirement, the failure to show injury-in-fact cannot be cured by
                                                                                   6   relying on a statute that grants the right to sue to a plaintiff “who would not otherwise
                                                                                   7   have standing.” Id. at 1548 (citation omitted). To satisfy this requirement, Plaintiff
                                                                                   8   must show an “ ‘an invasion of a legally protected interest’ that is ‘concrete and
                                                                                   9   particularized’ and ‘actual or imminent, not conjectural or hypothetical.’ ” Id.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   (quoting Lujan, 504 U.S. at 560). To be concrete, the injury “must be ‘de facto’;
                                                                                  11   that is, it must actually exist.... [and be] ‘real,’ and not ‘abstract.’ ” Id. (citing
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   dictionaries). To be particularized, the injury must “ ‘affect the plaintiff in a personal
                                                    Attorney s at Law




                                                                                  13   and individual way.’ ” Id. (quoting Lujan, 504 U.S. at 560 n.1). Importantly, both
                                                                                  14   requirements—concreteness and particularization—must be established; one alone is
                                                                                  15   not enough. See id.
                                                                                  16         Like Article III’s requirements, Plaintiff’s specific claims each require an
                                                                                  17   actual injury grounded in fact which was caused by Defendants’ conduct. Under §
                                                                                  18   43(a) of the Lanham Act, a plaintiff “ordinarily must show economic or reputational
                                                                                  19   injury flowing directly from the deception wrought by the defendant’s [conduct];
                                                                                  20   [which] occurs when deception of consumers causes them to withhold trade from
                                                                                  21   plaintiff.” Lexmark Intern., Inc. v. Static Control Components, Inc., 572 U.S. 118,
                                                                                  22   133, 134 S.Ct. 1377, 1391 (2014). The allegations cannot be conclusory. Chaquico
                                                                                  23   v. Friedberg, 271 F.Supp.3d 942, 952 (N.D. Cal. Aug. 11, 2017) (motion to dismiss
                                                                                  24   granted because the plaintiff “fail[ed] to set forth facts that [d]efendants’
                                                                                  25   advertisements create an explicitly misleading description of the [defendants’ goods
                                                                                  26   or services].). When a complaint is completely “devoid of allegations explaining
                                                                                  27   how the [defendant’s use] create[s] the misimpression that Plaintiff sponsors,
                                                                                  28   endorses, or is affiliated with the [defendant]” the complaint must be dismissed. Id.

                                                                                                                                  -5-                    CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 13 of 30



                                                                                   1         Plaintiff's state law claims require an actual injury grounded in fact resulting
                                                                                   2   from Defendants' conduct. To have standing under California's Unfair Competition
                                                                                   3   Law ("UCL"), the plaintiff must have "suffered an injury in fact and [have] lost
                                                                                   4   money or property as a result of the unfair competition." Cal. Bus. & Prof. § 17204
                                                                                   5   (emphasis added). Similarly, standing under California's statutory misappropriation
                                                                                   6   of likeness framework requires that the plaintiff be "injured as a result" of the
                                                                                   7   defendant's conduct. Cal. Civ. Code § 3344(a) (emphasis added). An essential
                                                                                   8   element of a common law right of publicity claim under California law requires a
                                                                                   9   "resulting injury." White v. Samsung Electronics America, Inc., 971 F.2d 1385, 1397
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   (9th Cir. 1992) (emphasis added).
                                                                                  11         In this Court, the injury-in-fact element is a formidable barrier to entry in many
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   instances involving Internet-based conduct. See In re Google, Inc. Privacy Policy
                                                    Attorney s at Law




                                                                                  13   Litig., No. C-12-01382-PSG, 2013 WL 6248499, at *4 (N.D. Cal. Dec. 3, 2013)
                                                                                  14   ("[T]hough injury-in-fact may not generally be Mount Everest. . . in the Northern
                                                                                  15   District of California, the doctrine might still reasonably be described as
                                                                                  16   Kilimanjaro."). Where a plaintiff alleges that the defendant profited from the use of
                                                                                  17   his or her likeness, simply pointing to the defendant's profits is insufficient to confer
                                                                                  18   standing. Id. at 5 ("[A] plaintiff must do more than point to the dollars in a
                                                                                  19   defendant's pocket; he must sufficiently allege that in the process he lost dollars of
                                                                                  20   his own.").
                                                                                  21         Here, Plaintiff fails to plead any injury that is both concrete and particularized.
                                                                                  22   Plaintiff fails to explain how the Article explicitly misleads consumers.            The
                                                                                  23   Complaint is similarly devoid of any facts demonstrating that the Article creates the
                                                                                  24   misimpression that Plaintiff sponsors, endorses, or is affiliated with Defendants—the
                                                                                  25   alleged harms are merely conclusory statements with no factual basis. For example,
                                                                                  26   Plaintiff alleges that Defendants' conduct "threatens to disrupt his contractual
                                                                                  27   relationships with current and pending third-party endorsements," and that he will
                                                                                  28   suffer a "diversion of trade" and "loss of profits" by virtue of Defendants' conduct

                                                                                                                                 -6-                    CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 14 of 30



                                                                                   1   without offering any details showing a diversion of trade or loss of profits.14
                                                                                   2            Plaintiff's proffered injuries are purely speculative—they do not actually exist.
                                                                                   3   Plaintiff fails to allege any real-world examples where a contractual relationship was
                                                                                   4   disrupted or where he suffered a value reduction in any property interest he may have.
                                                                                   5   In doing so, Plaintiff fails to make the factual connection showing how Defendants'’
                                                                                   6   conduct resulted in economic harm. The gist of Plaintiff's complaint is that he was
                                                                                   7   offended by Defendants' use of an image from a movie in which he was cast and by
                                                                                   8   comically referencing a ubiquitous phrase. Not only does Plaintiff have no legally
                                                                                   9   cognizable interest in the materials in which he relies, being offended is simply not
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   enough to invoke the powers of the Court. Ultimately, Plaintiff's allegations amount
                                                                                  11   to nothing more than a bare recitation of the elements of each cause of action.
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12            Because Plaintiff has not adequately plead the injury necessary to establish
                                                    Attorney s at Law




                                                                                  13   standing, his claims should be dismissed pursuant to FRCP 12(b)(1).
                                                                                  14            B.    Plaintiff's Claims Should Be Dismissed Pursuant To FRCP
                                                                                                      12(b)(6) Because He Fails To Allege Facts Sufficient To State A
                                                                                  15                  Claim
                                                                                  16            On a motion to dismiss pursuant to FRCP 12(b)(6), all allegations of material
                                                                                  17   fact are taken as true and construed in the light most favorable to the plaintiff. "The
                                                                                  18   court need not, however, accept as true allegations that contradict matters properly
                                                                                  19   subject to judicial notice or by exhibit. Nor is the court required to accept as true
                                                                                  20   allegations that are merely conclusory, unwarranted deductions of fact, or
                                                                                  21   unreasonable inferences." Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th
                                                                                  22   Cir.) (internal citations omitted).
                                                                                  23            In considering the allegations and judicially noticed facts properly before it, a
                                                                                  24   court considers whether the complaint states "a claim to relief that is plausible on its
                                                                                  25   face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
                                                                                  26   Twombly, 550 U.S. 544, 570 (2007). “Where a complaint pleads facts that are merely
                                                                                  27   consistent with a defendant’s liability, it stops short of the line between possibility
                                                                                  28
                                                                                       14
                                                                                            Compl., ¶ 8 – ECF No. 1
                                                                                                                                   -7-                   CASE NO. 3:21-cv-02304-LB
                                                                                                                 NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 15 of 30



                                                                                   1   and plausibility of ‘entitlement to relief.’ ” Id.
                                                                                   2           Critically, where a complaint and other allowable sources (i.e. exhibits and
                                                                                   3   judicially noticed matter) reveal an absolute defense or bar to recovery, the claims
                                                                                   4   are subject to dismissal under FRCP 12(b)(6). ASARCO, LLC v. Union Pac. R. Co.,
                                                                                   5   765 F.3d 999, 1004 (9th Cir. 2014).
                                                                                   6           Here, all of Plaintiff's claims should be dismissed for failure to state a claim.
                                                                                   7                 1.     Plaintiff cannot state a claim because the Article does not satisfy
                                                                                                            the commercial use requirement for each of his claims
                                                                                   8

                                                                                   9           As discussed above, the Article on its face was a non-commercial report of
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   news, including educational commentary. But, by their nature, Plaintiff’s unfair
                                                                                  11   competition and right-of-publicity claims only protect commercial interests. Like
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   trademark infringement, federal unfair competition law seeks to prevent consumer
                                                    Attorney s at Law




                                                                                  13   confusion—i.e., to ensure that consumers know what they’re buying. Cairns v.
                                                                                  14   Franklin Mint Co., 292 F.3d 1139, 1149 (9th Cir. 2002) (“Under the law of false
                                                                                  15   endorsement, likelihood of customer confusion is the determinative issue.”) (citing
                                                                                  16   Dr. Seuss Enters., L.P. v. Penguin Books USA, Inc., 109 F.3d 1394, 1403 (9th Cir.
                                                                                  17   1997). California's UCL framework also only prohibits business practices that are
                                                                                  18   "unlawful, unfair or fraudulent." 15 Cal. Bus. & Prof. § 17200.
                                                                                  19           Similarly, the right of publicity generally protects an individual's ability to
                                                                                  20   control the commercial exploitation of her likeness. Under California Civil Code §
                                                                                  21   3344(a), liability is established "for purposes of advertising or selling, or soliciting
                                                                                  22   purchase of products, merchandise, goods or services . . ." Cal. Civ. Code § 3344(a).
                                                                                  23   And under California common law, liability is established for the "appropriation of
                                                                                  24   plaintiff's name or likeness to defendant's advantage, commercially or otherwise[.]"
                                                                                  25
                                                                                       15
                                                                                  26      Because § 17200 is stated in the disjunctive, each of these grounds are based on
                                                                                       separate legal theories which are subject to different and, in some cases, special pleading
                                                                                  27   rules. Because Plaintiff fails to explain which theory he relies, his § 17200 claim fails to
                                                                                       state a claim for which relief can be granted. Compl., ¶ 57 (where Plaintiff relies on the
                                                                                  28   blanket statement that Defendants actions “constitute unfair, unlawful, and fraudulent
                                                                                       business practices . . .”) (emphasis added).
                                                                                                                                    -8-                     CASE NO. 3:21-cv-02304-LB
                                                                                                                NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 16 of 30



                                                                                   1   White v. Samsung Electronics America, Inc., 971 F.2d 1385, 1397 (9th Cir. 1992).
                                                                                   2         Cases involving a celebrity contain a common thread—the allegedly improper
                                                                                   3   use of the plaintiff's likeness is an exploitation through commercial speech, usually
                                                                                   4   through an advertisement. See, e.g., Allen v. National Video, Inc. 610 F.Supp. 612
                                                                                   5   (S.D.N.Y. 1985) (where Woody Allen sued the defendant for using a look-alike in
                                                                                   6   an advertisement promoting defendants' franchised video rental chain); Tin Pan
                                                                                   7   Appel v. Miller Brewing Co., 737 F.Supp. 826 (S.D.N.Y. 1990) (where Miller used
                                                                                   8   look-alikes of the three-person rap group "The Fat Boys" in a television commercial
                                                                                   9   promoting its beer); White v. Samsung Electronics America, Inc., 971 F.2d 1385 (9th
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   Cir. 1992) (where gameshow hostess Vanna White sued Samsung for the use of a
                                                                                  11   robotic look-alike in a television commercial); Wendt v. Host Intl'l, Inc., 125 F.3d
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   806 (9th Cir. 1997) (where the actors who played Cliff and Norm in the television
                                                    Attorney s at Law




                                                                                  13   show "Cheers" sued based on robotic look-alikes at Cheers-themed bars in airports);
                                                                                  14   Hebrew University of Jerusalem v. General Motors LLC, 878 F.Supp. 2d 1021 (C.D.
                                                                                  15   Cal 2012), vacated, 2015 WL 9653154 (C.D. Cal. 2015) (dismissing claims based on
                                                                                  16   the use of Einstein's image in an ad for the car company). The "core notion" of
                                                                                  17   commercial speech is that it "does no more than propose a commercial transaction."
                                                                                  18   Bolger v. Youngs Drug Prods. Co., 463 U.S. 60, 66 (1983) (citations and quotations
                                                                                  19   omitted).
                                                                                  20         Here, in contrast to the above examples, the Article is fundamentally non-
                                                                                  21   commercial in nature. The Article does not present an offer for the sale of goods or
                                                                                  22   services, it does not solicit business, it does not promote the Defendants, and it is
                                                                                  23   offered completely free of charge. It certainly is not an advertisement when its entire
                                                                                  24   content reported current financial news about tech stocks and provided educational
                                                                                  25   commentary about what constitutes a "correction" and the role of corrections in
                                                                                  26   equity markets. The Article contains no "call to action," asking the reader to engage
                                                                                  27   in a commercial transaction.
                                                                                  28         Considering the actual Article at issue as placed on the actual Snacks website,

                                                                                                                                -9-                   CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 17 of 30



                                                                                   1   under no set of facts can Plaintiff provide evidence of the requisite commercial use.
                                                                                   2   Therefore, Plaintiff cannot make out any of his claims.
                                                                                   3                2.     Plaintiff's claims all fail because they are barred, as a matter of
                                                                                                           law, by the First Amendment
                                                                                   4

                                                                                   5         The Article's content was newsworthy and provided educational commentary
                                                                                   6   relevant to the investing public, and it is therefore protected by the First Amendment.
                                                                                   7   It is well settled that "no cause of action will lie for the publication of matters of the
                                                                                   8   public interest, which rests on the right of the public to know and the freedom of the
                                                                                   9   press to tell it." Downing v. Abercrombie & Fitch, 265 F.3d 994, 1001 (9th Cir.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   2001). The First Amendment defense extends "to almost all reporting of recent
                                                                                  11   events[.]" Id. (citation omitted). "The First Amendment requires that the right to be
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   protected from unauthorized publicity be balanced against the public interest in the
                                                    Attorney s at Law




                                                                                  13   dissemination of news and information consistent with the democratic processes
                                                                                  14   under the constitutional guarantees of freedom of speech and of the press." Yeager
                                                                                  15   v. Cingular Wireless LLC, 673 F.Supp.2d 1089, 1096 (E.D. Cal. Dec. 7, 2009)
                                                                                  16   (citations omitted). To balance these interests, a court must evaluate the "nature of
                                                                                  17   the precise information conveyed and the context of the communication." Id.
                                                                                  18         The context of the communication is particularly important; namely, whether
                                                                                  19   the communication is commercial in nature.            For example, in Downing, the
                                                                                  20   defendant-clothing manufacturer used photographs of famous surf legends in its
                                                                                  21   commercial catalog, which included news information, but primarily promoted its
                                                                                  22   business. Downing, 265 F.3d at 1000–02. Because of its commercial character, the
                                                                                  23   Downing Court found that the defendant's use of the plaintiff's likeness amounted to
                                                                                  24   "window dressing."      Id. at 1002.     Similarly, the claims in Yeager related to
                                                                                  25   communications about the devastation wrought by Hurricane Katrina, which, while
                                                                                  26   newsworthy, were clearly intended to promote the defendant's wireless services.
                                                                                  27   Yeager, 673 F.Supp.2d at 1098–99. The commercial nature of these communications
                                                                                  28   swayed the respective courts to find that the First Amendment defense did not apply.

                                                                                                                                 - 10 -                  CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 18 of 30



                                                                                   1          Conversely, as an editorial news report, the Article falls squarely within the
                                                                                   2   protection afforded by the First Amendment. As noted, the article provides news
                                                                                   3   updates on an important matter of public concern (i.e. the stock market), and its
                                                                                   4   noncommercial nature bolsters that protection. Defendants' use of the materials at
                                                                                   5   issue is relevant to the topic being discussed—corrections in the stock market. These
                                                                                   6   materials effectively "tee up" the topic, linking the materials and the newsworthy
                                                                                   7   topic in a meaningful and humorous way.
                                                                                   8          As such, Defendants' editorial newsletter is entitled to full First Amendment
                                                                                   9   protection and all of Plaintiff's claims fail.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10                 3.     Plaintiff's Lanham Act claim fails under the Rogers Defense
                                                                                                            based on Defendants' creative use of the materials
                                                                                  11
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12          Plaintiff’s Lanham Act claim should be dismissed because Defendants’ use of
                                                    Attorney s at Law




                                                                                  13   the materials was creative. Courts construe the Lanham Act narrowly when First
                                                                                  14   Amendment values are involved. Rogers v. Grimaldi, 875 F.2d 994, 998 (9th Cir.
                                                                                  15   1989) (“Because overextension of Lanham Act restrictions in the area of [artistic
                                                                                  16   expression] might intrude on First Amendment values, [courts] must construe the Act
                                                                                  17   narrowly to avoid such a conflict.”). Accordingly, under the Rogers test, courts must
                                                                                  18   balance the “trademark and similar rights protected by § 43(a) of the Lanham Act
                                                                                  19   against First Amendment rights in cases involving expressive works.” Brown v. Elec.
                                                                                  20   Arts, Inc., 724 F.3d 1235, 1241 (9th Cir. 2013).
                                                                                  21          The Rogers test applies to the title and body of a creative work which includes
                                                                                  22   the use of another’s likeness. Id. at 1242 (explaining that the “only relevant legal
                                                                                  23   framework for balancing the public’s right to be free from consumer confusion about
                                                                                  24   [the plaintiff]’s affiliation with [the defendant’s goods or services] and [the
                                                                                  25   defendant]’s First Amendment rights in the context of [a Lanham Act] § 43(a) claim
                                                                                  26   is the Rogers test.”)
                                                                                  27          First, for the Rogers test to apply, the use which references the plaintiff’s
                                                                                  28   likeness must be artistic or expressive in nature. Id. This is a “low threshold.”

                                                                                                                                  - 11 -              CASE NO. 3:21-cv-02304-LB
                                                                                                                NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 19 of 30



                                                                                   1   Rogers, 875 F.2d at 999. “The level of [artistic] relevance merely must be above
                                                                                   2   zero[.]” E.S.S. Ennm’t 2000, Inc. v. Rock Star Videos, Inc., 547 F.3d 1095, 1100 (9th
                                                                                   3   Cir. 2008). In other words, the requirement is met unless the plaintiff’s likeness
                                                                                   4   possesses “no artistic relevance to the underlying work whatsoever.” Id. at 1100
                                                                                   5   (emphasis in original). Even a work that contains both artistic and commercial
                                                                                   6   elements is still subject to the Rogers test. Rogers, 875 F.2d at 998; see also Mattel
                                                                                   7   v. MCA Records, 296 F.3d 894, 902 (9th Cir. 2002) (“A title is designed to catch the
                                                                                   8   eye and to promote the value of the underlying work. Consumers expect a title to
                                                                                   9   communicate a message about the book or movie, but they do not expect it to identify
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   the publisher or producer.”)
                                                                                  11         Second, the work at issue must not “ ‘explicitly mislead consumers as to the
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   source or the content of the work.’ ” Brown, 724 F.3d at 1245 (quoting Rogers, 875
                                                    Attorney s at Law




                                                                                  13   F.2d at 999). Importantly, the central inquiry here is whether the work “explicitly
                                                                                  14   misleads consumers.” Id. (emphasis in original). “[T]he slight risk that such a use
                                                                                  15   of a celebrity’s [likeness] might implicitly suggest endorsement or sponsorship is
                                                                                  16   outweighed by the danger of restricting artistic expression, and the Lanham Act is
                                                                                  17   not applicable.” Rogers, 875 F.2d at 1000.
                                                                                  18         Chaquico is illustrative. There, a former member of the band Jefferson
                                                                                  19   Starship sought to prevent the band from utilizing his likeness in promotional
                                                                                  20   advertisements, relying on Lanham Act § 43(a).         Chaquico v. Friedberg, 271
                                                                                  21   F.Supp.3d 942 (N.D. Cal. Aug. 11, 2017). Even though the advertisements were
                                                                                  22   purely promotional, they possessed the requisite (low) level of creativity to trigger
                                                                                  23   the Rogers test. Id. at 951. Because the advertisements did not explicitly mislead
                                                                                  24   consumers, the former band member’s claims were dismissed. Id.at 952.
                                                                                  25         Here, Defendants’ use of the image, coupled with the phrase “correct yourself,
                                                                                  26   before you wreck yourself,” is sufficiently expressive for purposes of the Rogers
                                                                                  27   test—that is, the materials are used as a figure of speech to illustrate stock market
                                                                                  28   trends and corrections.    Defendants’ use of these materials makes light of the

                                                                                                                               - 12 -                 CASE NO. 3:21-cv-02304-LB
                                                                                                              NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 20 of 30



                                                                                   1   underlying subject matter (i.e., economic fluctuations) in a comical manner vis-a-vis
                                                                                   2   a pop-culture reference. In this sense, Defendant’s use of this material effectively
                                                                                   3   amounts to a parody, which may be considered inherently creative or artistic because
                                                                                   4   it uses those materials to convey a new meaning. Like a title, Defendants’ use is
                                                                                   5   intended to “catch the eye” of consumers and invite them to read the article’s
                                                                                   6   contents, but it does not identify Plaintiff as the source of that content. The “low
                                                                                   7   threshold” of artistic relevance is therefore satisfied, and the use of these materials is
                                                                                   8   a critical component in conveying the message of the underlying news article—stock
                                                                                   9   market corrections.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10           Moreover, the Article does not explicitly mislead consumers. The Article does
                                                                                  11   not affirmatively represent that Plaintiff is in any way affiliated with Defendants’
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   news reports, and in fact never even mentions Plaintiff’s actual or character name.
                                                    Attorney s at Law




                                                                                  13   Therefore, no reasonable consumer would interpret the comical nature of the
                                                                                  14   reference as suggesting any such relationship. Even if the Defendants’ use were to
                                                                                  15   create a “slight risk” that might implicitly suggest endorsement or sponsorship, this
                                                                                  16   risk is outweighed by the danger in restricting this type of expressive conduct, and
                                                                                  17   the Court must construe the Lanham Act narrowly to avoid such a conflict.
                                                                                  18                 4.    Plaintiff's state law claims are preempted by federal copyright
                                                                                                           law
                                                                                  19
                                                                                  20           Just like any state law, California's statutory and common law-based causes of
                                                                                  21   action related to unfair competition and rights of publicity are subject to preemption
                                                                                  22   under the Supremacy Clause of the United States Constitution if they "actually
                                                                                  23   conflict[] with a valid federal statute" or if they "stand[] as an obstacle to the
                                                                                  24   accomplishment and execution of the full purposes and objectives of Congress."
                                                                                  25   Edgar v. MITE Corp. 457 U.S. 624, 631 (1982).                In addition, "Congress is
                                                                                  26   empowered to pre-empt state law by so stating in express terms." California Federal
                                                                                  27   S. & L. Assn. v. Guerra, 479 U.S. 272, 280 (1987). Plaintiff’s claims are preempted
                                                                                  28   here.

                                                                                                                                 - 13 -                  CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 21 of 30



                                                                                   1         Section 301 of Copyright Act expressly prohibits states from legislating in the
                                                                                   2   area of copyright law. It states: "On and after January 1, 1978, all legal or equitable
                                                                                   3   rights that are equivalent to any of the exclusive rights within the general scope of
                                                                                   4   copyright as specified by section 106 in works of authorship that are fixed in a
                                                                                   5   tangible medium of expression and come within the subject matter of copyright as
                                                                                   6   specified by sections 102 and 103 . . . are governed exclusively by this title.
                                                                                   7   Thereafter, no person is entitled to any such right or equivalent right in any such
                                                                                   8   work under the common law or statutes of any State." 17 U.S.C. § 301(a) (emphasis
                                                                                   9   added).
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10         That actors cannot assert state law rights in another's federally protected
                                                                                  11   motion picture is well settled in California. On this point, Fleet v. CBS, Inc. is
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   instructive. In Fleet, an actor in the movie "White Dragon" sought to prevent the
                                                    Attorney s at Law




                                                                                  13   dissemination of individual pictures from the movie, relying on his right of publicity
                                                                                  14   and unfair competition under state law. Fleet v. CBS, Inc., 50 Cal.App.4th 1911
                                                                                  15   (1996). The actor claimed that CBS made unauthorized uses of his likenesses by
                                                                                  16   using still-frame images from the movie in various advertisements and promotional
                                                                                  17   materials. The Fleet Court analyzed the actor's claims under California's common
                                                                                  18   law, Civil Code § 3344, and Business and Professions Code § 17200—the exact same
                                                                                  19   bases of Plaintiff's state law claims here.
                                                                                  20         The Fleet Court found that the actor's claims were preempted under federal
                                                                                  21   copyright law. The Court held that the actor was, in essence, attempting to assert
                                                                                  22   rights in materials that fell within CBS' exclusive rights based on its copyright in the
                                                                                  23   movie, explaining that "because a performance is fixed in tangible form when it is
                                                                                  24   recorded, a right of publicity in [such] performance . . . is subject to preemption." Id.
                                                                                  25   at 1924 (quoting Baltimore Orioles, Inc. v. Major League Baseball Players, 805 F.2d
                                                                                  26   663, 677, n. 26 (7th Cir. 1986)). Accordingly, "[a] claim asserted to prevent nothing
                                                                                  27   more than the reproduction . . . distribution, or display of a dramatic performance
                                                                                  28   captured on film is subsumed by copyright law and preempted." Id.

                                                                                                                                 - 14 -                 CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 22 of 30



                                                                                   1         Here, Plaintiff has not alleged that he owns the copyright in the still frame that
                                                                                   2   depicts his movie character, as used in the Article—nor could he do so in good faith.
                                                                                   3   Just like the still frames used in Fleet, the image at issue is a single frame from the
                                                                                   4   movie "Are We Done Yet?" in which Plaintiff starred. As the Fleet Court stated
                                                                                   5   when considering whether California's law was preempted by copyright law, if what
                                                                                   6   plaintiff is "seeking is to prevent a party from exhibiting a copyrighted work they are
                                                                                   7   making a claim 'equivalent to an exclusive right within the general scope of
                                                                                   8   copyright.'" Id. at 1920. Thus, preemption applied.
                                                                                   9         For the same reason that the Fleet actor's claims were preempted, so too are
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   Plaintiff's state law claims here. Plaintiff is attempting to assert his state law right of
                                                                                  11   publicity under California common law and Civil Code § 3344, as well as unfair
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   competition under Business and Professions Code § 17200, to prevent Defendants
                                                    Attorney s at Law




                                                                                  13   from reproducing, distributing, and displaying an image from a movie in which
                                                                                  14   Plaintiff has no rights. Once Plaintiff's performance in "Are We Done Yet?" was
                                                                                  15   fixed in tangible form (i.e., upon being recorded), any and all rights in and related to
                                                                                  16   that performance were subsumed by the movie studios' copyrights in the film.
                                                                                  17   Because the rights to reproduce, distribute, and display the film (or any portion of it)
                                                                                  18   fall within the exclusive scope of protection afforded to the copyright owners under
                                                                                  19   Section 106 of the Copyright Act, Plaintiff's state law claims are preempted under
                                                                                  20   federal copyright law.
                                                                                  21         Because Plaintiff's claims under state law are preempted, his state law claims
                                                                                  22   fail as a matter of law.
                                                                                  23                5.     Because only the copyright owners of the film have rights in the
                                                                                                           image, Plaintiff's Lanham Act Claim fails
                                                                                  24

                                                                                  25         Plaintiff’s Lanham Act claim fails because he does not own the copyright for
                                                                                  26   the film from which the image was taken. Lanham Act § 43(a) provides a remedy
                                                                                  27   for the “false designation of origin, false or misleading description of facts, or false
                                                                                  28   or misleading representation of fact” which is likely to result in consumer confusion.

                                                                                                                                  - 15 -                 CASE NO. 3:21-cv-02304-LB
                                                                                                                  NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 23 of 30



                                                                                   1   15 U.S.C. § 1125(a). Importantly, as the U.S. Supreme Court has explained, “§ 43(a)
                                                                                   2   does not have boundless application as a remedy for unfair trade practices.” Dastar
                                                                                   3   Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23, 30 (2003) (citation
                                                                                   4   omitted). Indeed, “because of its inherently limited wording, § 43(a) can never be a
                                                                                   5   federal ‘codification’ of the overall law of ‘unfair competition,’ but can apply only
                                                                                   6   to certain unfair trade practices prohibited by its text.” Id. citing J. McCarthy,
                                                                                   7   Trademark and Unfair Competition § 27:7, p. 27-14 (4th ed. 2002)).
                                                                                   8           In essence, Lanham Act § 43(a) creates a federal cause of action for the
                                                                                   9   infringement of unregistered trademarks—prohibiting acts that deceive consumers
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   and impair another’s goodwill. Id. (citing McCarthy, § 27:7). For example, § 43(a)
                                                                                  11   prohibits actions like Coca-Cola passing off its products as Pepsi-Cola or the reverse
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   passing off of Pepsi-Cola marketing its products as Coca-Cola. Id. at 32. However,
                                                    Attorney s at Law




                                                                                  13   the “Lanham Act should not be stretched to cover matters that are typically of no
                                                                                  14   consequence to purchasers.” Id. at 33.
                                                                                  15           Special considerations exist when, as here, a claim causes the Lanham Act to
                                                                                  16   conflict with copyright law. As Dastar explains, “in construing the Lanham Act, we
                                                                                  17   have been ‘careful to caution against the misuse or over-extension’ of trademark and
                                                                                  18   related protections into areas traditionally occupied by patent or copyright.” Id. at 34
                                                                                  19   (quoting TrafFix Devices, Inc. v. Marketing Displays, Inc., 532 U.S. 23, 29 (2001)).
                                                                                  20   The Court elaborated that if a defendant’s representation that it is the origin of the
                                                                                  21   creative work conveyed by the copyrighted material, “allowing a cause of action
                                                                                  22   under § 43(a) for that representation would create a species of mutant copyright law
                                                                                  23   . . .” Id.
                                                                                  24           The essence of Plaintiff’s claim is that through the publication of the Article,
                                                                                  25   Defendants relied on a false or misleading representation of fact which is likely to
                                                                                  26   cause consumer confusion, relying on a third-party copyright to make this showing.
                                                                                  27   However, as Dastar cautions, allowing Plaintiff to assert rights under Lanham Act §
                                                                                  28   43(a) based on another’s copyrighted material would “create a species of mutant

                                                                                                                                 - 16 -                 CASE NO. 3:21-cv-02304-LB
                                                                                                                NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 24 of 30



                                                                                   1   copyright law” and, here, would effectively usurp the movie studios’ copyrights in
                                                                                   2   its film. The movie studios possess the exclusive rights in the image at issue, and
                                                                                   3   Plaintiff cannot bypass this exclusivity by relying on federal unfair competition law.
                                                                                   4         Moreover, the Article contains no “false or misleading description of fact, or
                                                                                   5   false or misleading representation of fact.” The editorial newsletter does not state
                                                                                   6   that the Defendants are affiliated with or authorized by Plaintiff, and the mere use of
                                                                                   7   an image from another’s copyrighted work does not suggest any such relationship.
                                                                                   8   Online articles frequently use third-party images to illustrate the concepts being
                                                                                   9   discussed in the body of the article. As such, no reasonable consumer would be
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   misled by its contents or mistakenly believe that Plaintiff has endorsed or sponsored
                                                                                  11   Defendants. Simply put, Defendants’ use of the image in this manner—to illustrate
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   and make light of stock trends and corrections—is simply “of no consequence” to the
                                                    Attorney s at Law




                                                                                  13   general consuming public. The Lanham Act claim should be dismissed.
                                                                                  14                6.    Section 230 of the Communications Decency Act provides an
                                                                                                          absolute immunity for all of Plaintiff's state law claims
                                                                                  15

                                                                                  16         Plaintiff’s claims are barred by Section 230 of the Communications Decency
                                                                                  17   Act, because the Snacks website is an interactive computer service and because the
                                                                                  18   still frame image was not created by Defendants.
                                                                                  19         Section 230 of the Communications Decency Act provides that: "[n]o provider
                                                                                  20   or member of an interactive computer service shall be treated as the publisher or
                                                                                  21   speaker of any information provided by another information content provider." 47
                                                                                  22   U.S.C. § 230(c)(1). This immunity encompasses each of the state law claims Plaintiff
                                                                                  23   asserts against Robinhood because the Snacks Newsletter is an interactive computer
                                                                                  24   service. 47 U.S.C. § 230(e)(3) ("No cause of action may be brought and no liability
                                                                                  25   may be imposed under any State or local law that is inconsistent with this section.");
                                                                                  26   see also Carafano v. Metrosplash.com, Inc., 339 F.3d 1119, 1125 (9th Cir. 2003)
                                                                                  27   (section 230 barred misappropriation of right of publicity claim); Ebeid v. Facebook,
                                                                                  28   Inc., 2019 WL 2059662, at *3 (N.D. Cal. May 9, 2019) (section 230 barred California

                                                                                                                                - 17 -                CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 25 of 30



                                                                                   1   unfair competition claim).
                                                                                   2         Courts have treated § 230 immunity as being "quite robust, adopting a
                                                                                   3   relatively expansive definition of 'interactive computer service' and a relatively
                                                                                   4   restrictive definition of 'information content provider.' " Carafano, 339 F.3d at 1123.
                                                                                   5   An interactive computer service is entitled to immunity so long as it does not also
                                                                                   6   "function as an information content provider for the portion of the statement or
                                                                                   7   publication at issue." Id. (emphasis added). Where a "third party willingly provides
                                                                                   8   the essential published content, the interactive service provider receives full
                                                                                   9   immunity regardless of the specific editing or selection process." Id. at 1124.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10         Callahan v. Ancestry.com provides a recent example of § 230 immunity. In
                                                                                  11   that case, plaintiff brought claims against Ancestry.com under Cal Civ. Code § 3344
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   and Cal Bus. & Prof. Code § 17200, alleging violations of his rights of publicity and
                                                    Attorney s at Law




                                                                                  13   unfair competition, based on Ancestry.com's use of yearbook photos, which it
                                                                                  14   obtained from third-party sources. Callahan v. Ancestry.com, Inc., Case No. 20-cv-
                                                                                  15   08437-LB, 2021 WL 783524 (N.D. Cal. Mar. 3, 2021). Despite the fact that
                                                                                  16   Ancestry.com did not obtain the content from the people who created the yearbook
                                                                                  17   photos, Ancestry.com was nonetheless immune from liability because this content
                                                                                  18   was created entirely by third parties. Id. at *6. Further, even though Ancestry.com
                                                                                  19   added information to accompany this third-party content, these actions did not
                                                                                  20   amount to "creating content" and thus did not act to strip Ancestry.com of its
                                                                                  21   immunity. Id. at *6. As the Court explained, "by taking information and photos from
                                                                                  22   [third parties] and republishing them on its website . . . [Ancestry.com] engaged in 'a
                                                                                  23   publisher's traditional editorial functions [that] [ ] do not transform an individual into
                                                                                  24   a content provider within the meaning of § 230. Id. at *6 (quoting Fraley v.
                                                                                  25   Facebook, 830 F.Supp.2d 785, 802 (N.D. Cal 2011). As such, Ancestry.com was
                                                                                  26   immune under § 230. Id.
                                                                                  27         There can be no question that the Snacks website is an interactive computer
                                                                                  28   services—a fact established by Plaintiff's allegations in Paragraph ¶4 of his complaint

                                                                                                                                 - 18 -                  CASE NO. 3:21-cv-02304-LB
                                                                                                               NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 26 of 30



                                                                                   1   that the " 'Robinhood Snacks' website and app . . . [is accessible to] millions of
                                                                                   2   consumers across the United States." The Snacks website is indeed accessible to
                                                                                   3   millions of consumers across the country, and there are no limitations placed on this
                                                                                   4   access.16 A Snacks consumer does not need to be a customer of Defendants' other
                                                                                   5   services to view the content on the Snacks website, and this content is offered
                                                                                   6   completely free of charge.
                                                                                   7            Generally, images used on the Snacks website relate to the subject matter of
                                                                                   8   the content directly by invoking similar concepts, related emotions, or by providing
                                                                                   9   examples through pop culture references to illustrate and make light of topics related
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   to stock market news. Plaintiff has not alleged—nor could he within the bounds of
                                                                                  11   Rule 11—that the image at issue here was altered in any way.
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12            The image in the still frame used in the Article originates from content that
                                                    Attorney s at Law




                                                                                  13   was created by a third party.17 Because the Snacks website is an interactive computer
                                                                                  14   service and the image at issue here comes from content originating with a third-party,
                                                                                  15   Defendants are immune under § 230 of the Communication Decency Act from
                                                                                  16   Plaintiff's state law claims because they rely entirely on the still frame.
                                                                                  17                   7.     Plaintiff cannot base any of his claims on the phrase “Check Yo
                                                                                                              Self, Before You Wreck Yo Self”
                                                                                  18
                                                                                                              a.     The phrase "Check Yo Self, Before You Wreck Yo Self"
                                                                                  19                                 does not identify Plaintiff
                                                                                  20            To the extent that any of Plaintiff's claims rely on the "Check Yo Self" phrase
                                                                                  21   (the "Phrase") or any derivative, the claims are untenable because the Phrase does
                                                                                  22   not identify Plaintiff.
                                                                                  23            To be actionable under Lanham Act § 43(a), the defendant’s use must be based
                                                                                  24   on “a distinctive attribute of the celebrity’s identity.” Fifty-Six Hope Road Music,
                                                                                  25   Ltd. v. A.V.E.L.A., Inc., 778 F.3d 1059, 1068 (9th Cir. 2015). In other words, the
                                                                                  26   defendant’s use must clearly identify the plaintiff. See J. McCarthy, Trademark and
                                                                                  27
                                                                                       16
                                                                                  28        Fact No. 5, Request for Judicial Notice.
                                                                                       17
                                                                                            Fact Nos. 1–3, Request for Judicial Notice.
                                                                                                                                    - 19 -               CASE NO. 3:21-cv-02304-LB
                                                                                                                   NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 27 of 30



                                                                                   1   Unfair Competition § 28:15 (5th ed. 2021). Because Plaintiff can claim no rights in
                                                                                   2   the image involved in this case, his claims hinge on whether Defendants’ use of the
                                                                                   3   phrase “correct yourself, before you wreck yourself” clearly identifies Plaintiff.
                                                                                   4            The phrase “check yourself before you wreck yourself” is widely used in
                                                                                   5   American pop culture to convey a sense of seriousness by the speaker. In essence,
                                                                                   6   the phrase means that the listener better proceed cautiously if he or she cannot backup
                                                                                   7   the assertion being made. Urban dictionary defines the phrase as such: “Take a step
                                                                                   8   back and examine your actions, because you are in a potentially dangerous or sticky
                                                                                   9   situation that could get bad very easily. Often in a harmful manner.”18
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10            Because of its widespread use, the phrase does not and cannot identify any one
                                                                                  11   individual, including Plaintiff. A simple online search of the phrase shows just how
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   ubiquitous the phrase has become. The phrase is used in scholarly articles,19 popular
                                                    Attorney s at Law




                                                                                  13   movies,20 online blogs,21 and “#checkyourself” has over 213,000 posts on the popular
                                                                                  14   social media platform Instagram.22 In addition, the phrase has spawned numerous
                                                                                  15   comical parody variations, including: “Text Yo’self Beefo You Wreck Yo’self”,23
                                                                                  16   “Respect Yourself Before You Wreck Yourself”,24 “Stretch Yourself Before You
                                                                                  17   Wreck Yourself”,25 “Czech Yourself Before You Wreck Yourself,”26 and “Trek Your
                                                                                  18   Self Before You Wreck Yourself” 27 (in reference to the Star Trek movie franchise),
                                                                                  19   to name a few.
                                                                                  20            If there ever was a time when the phrase could be said to identify Plaintiff (and
                                                                                  21   based on the historical widespread use, that is unlikely), such time has long since
                                                                                  22   passed. Over the past three decades since Plaintiff released his song, the phrase has
                                                                                  23
                                                                                       18
                                                                                  24        Fact No. 6, Request for Judicial Notice.
                                                                                       19
                                                                                            Fact No. 7, Request for Judicial Notice.
                                                                                       20
                                                                                  25        Fact No. 8, Request for Judicial Notice.
                                                                                       21
                                                                                            Fact No. 9, Request for Judicial Notice.
                                                                                       22
                                                                                  26        Fact No. 10, Request for Judicial Notice.
                                                                                       23
                                                                                            Fact No. 11, Request for Judicial Notice.
                                                                                       24
                                                                                  27        Fact No. 12, Request for Judicial Notice.
                                                                                       25
                                                                                            Fact No. 13, Request for Judicial Notice.
                                                                                       26
                                                                                  28        Fact No. 14, Request for Judicial Notice.
                                                                                       27
                                                                                            Fact No. 15, Request for Judicial Notice.
                                                                                                                                    - 20 -               CASE NO. 3:21-cv-02304-LB
                                                                                                                  NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 28 of 30



                                                                                   1   fallen into the public domain and is now free for all to use. A helpful analogy is when
                                                                                   2   a trademark becomes generic and no longer identifies the source of the goods it once
                                                                                   3   did; instead, the generic term takes on its own meaning and represents the good
                                                                                   4   themselves. For this reason, when a trademark becomes generic, even a federally
                                                                                   5   registered trademark is subject to cancelation at any time. 15 U.S.C. § 1064(3)
                                                                                   6   (Lanham Act § 14(3)).
                                                                                   7         As Judge Learned Hand once explained, in holding ASPIRIN to be generic,
                                                                                   8   “[t]he single question, as I view it, in all these cases is merely one fact: What do
                                                                                   9   buyers understand by the word for whose use the parties are contending?” Bayer Co.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   v. United Drug Co., 272 F. 505 (D.N.Y. 1921). Modern day consumers do not
                                                                                  11   possess a mental association between the phrase and Defendant—the phrase has no
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   source-identifying significance. In other words, the phrase is not a brand and it carries
                                                    Attorney s at Law




                                                                                  13   no consumer recognition as such. The phrase is merely a common, slang phrase used
                                                                                  14   by all walks of life in American culture.
                                                                                  15         Because Plaintiff has no protectable interest in the Phrase, any claim relying
                                                                                  16   on such interest fails as a matter of law.
                                                                                  17                       b.     Plaintiff’s use of the Phrase in the Article amounts to a
                                                                                                                  non-actionable parody
                                                                                  18

                                                                                  19         Regardless of Plaintiff’s alleged/perceived trademark (or related) rights in the
                                                                                  20   Phrase, the Article was parodying the Phrase, by telling readers to "correct yourself"
                                                                                  21   (rather than "check yo self") in the context of an article about market corrections. As
                                                                                  22   such, the parody is non-actionable.
                                                                                  23         Like other forms of intellectual property, a trademark may be the subject of a
                                                                                  24   parody.   When a trademark is parodied, by definition, there is no trademark
                                                                                  25   infringement because there is no likelihood of confusion. As McCarthy explains,
                                                                                  26   “the ordinary viewer will not be deceived or confused: she will see the defendant’s
                                                                                  27   use is just making fun of the plaintiff’s trademark or its owner.” J. McCarthy,
                                                                                  28   Trademarks and Unfair Competition § 31:153 (5th ed. 2021); see also Louis Vuitton

                                                                                                                                    - 21 -              CASE NO. 3:21-cv-02304-LB
                                                                                                                NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                            Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 29 of 30



                                                                                   1   Malletier S.A. v. Haute Diggity Dog, LLC¸507 F.3d 252, 267 (4th Cir. 2007) (finding
                                                                                   2   defendant’s CHEWY VUITTON mark to be a parody of the famous luxury handbag
                                                                                   3   retailer’s LOUIS VUITTON mark); Louis Vuitton Malletier, S.A. v. My Other Bag,
                                                                                   4   Inc., 156 F. Supp. 3d 425, 445, 117 U.S.P.Q.2d 1537 (S.D.N.Y. 2016), judgment
                                                                                   5   aff'd, 2017 Copr. L. Dec. P 31026, 2016 WL 7436489 (2d Cir. 2016) (“In some cases
                                                                                   6   . . . it is better to ‘accept the implied compliment in [a] parody’ and to smile or laugh
                                                                                   7   than it is to sue.”).
                                                                                   8           The Ninth Circuit has long recognized, and indeed supports, parodies of
                                                                                   9   trademarks. See Dr. Seuss Enters., L.P. v. Penguin Books USA, Inc., 109 F.3d 1394,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   1400 (9th Cir. 1997) (”Parody is regarded as a form of social and literary criticism,
                                                                                  11   having a socially significant value as free speech under the First Amendment.”);
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   Mattel, Inc. v. Walking Mountain Prods. 353 F.3d 792, 807 (9th Cir. 2003) (finding
                                                    Attorney s at Law




                                                                                  13   that artistic photographs parodying BARBIE doll in incongruous situations are
                                                                                  14   neither copyright infringement nor trademark infringement. “Where a mark assumes
                                                                                  15   such cultural significance, First Amendment protections come into play.”). By using
                                                                                  16   another’s mark to conjure up an association, while at the same time identifying one’s
                                                                                  17   own goods/services, the parodic use becomes a nominative fair use under the
                                                                                  18   trademark analysis. Mattel, 353 F.3d at 810 (“Where use of [a trademark] is
                                                                                  19   grounded in defendant’s desire to refer to the plaintiff’s product as a point of
                                                                                  20   reference for defendant’s own work, [the] use is nominative.”)
                                                                                  21           Here, Defendants are making a parodic use of the phrase “check yourself
                                                                                  22   before you wreck yourself” by changing the first word to “correct.” In doing so,
                                                                                  23   Defendants conjure up the association with the popular saying and comically modify
                                                                                  24   it using a rhyme scheme to identify its own editorial commentary related to the stock
                                                                                  25   market, much in the same way CHEWY VUITTON is a play on LOUIS VUITTON.
                                                                                  26   Contrary to Plaintiff’s assertions, this change in wording was not a misquote28; rather,
                                                                                  27   Defendants deliberately changed this word to effectuate the parody.
                                                                                  28
                                                                                       28
                                                                                            Compl., ¶ 27 – ECF. No. 1
                                                                                                                                 - 22 -                 CASE NO. 3:21-cv-02304-LB
                                                                                                                NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
                                                                                         Case 3:21-cv-02304-LB Document 12 Filed 04/22/21 Page 30 of 30



                                                                                   1         This light-hearted play on words does not, and legally cannot, result in
                                                                                   2   consumer confusion because the ordinary consumer will recognize that Defendants’
                                                                                   3   use is making fun of the commonly-used slang phrase. In other words, though the
                                                                                   4   recognition of the parody, consumers automatically understand that no certain
                                                                                   5   trademark owner is affiliated with this use, and any consumer confusion is therefore
                                                                                   6   avoided. Accordingly, Defendants’ use of the phrase amounts to nominative fair use
                                                                                   7   because it uses this phrase to identify itself.
                                                                                   8   IV.   CONCLUSION
                                                                                   9         Plaintiff's claims fail, as a matter of law, for numerous reasons. He fails to
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   plead facts that give him standing to raise any of his claims. His various theories of
                                                                                  11   liability all depend on a commercial use when the Article was clearly a news piece
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   complimented by commentary. His state claims are barred by the Communications
                                                    Attorney s at Law




                                                                                  13   Decency Act and copyright preemption. And, the Article is absolutely protected
                                                                                  14   under various First Amendment principles.
                                                                                  15         In short, Ice Cube filed this action looking for publicity and without regard for
                                                                                  16   the merits of his claims. His professed contempt for Defendants does not amount to
                                                                                  17   a tenable claim for relief. None of his claims meet the applicable pleading standards
                                                                                  18   under FRCP 12(b). They should all be dismissed.
                                                                                  19   Dated: April 22, 2021                          BROWNSTEIN HYATT FARBER
                                                                                                                                      SCHRECK, LLP
                                                                                  20

                                                                                  21
                                                                                                                                      By: /s/ Mitchell J. Langberg
                                                                                  22                                                     MITCHELL J. LANGBERG
                                                                                                                                         Attorneys for Defendants
                                                                                  23                                                     ROBINHOOD MARKETS, INC.
                                                                                                                                         AND ROBINHOOD FINANCIAL,
                                                                                  24                                                     LLC
                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28

                                                                                                                                  - 23 -              CASE NO. 3:21-cv-02304-LB
                                                                                                                NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FRCP 12(b)
